Mazel 315 W. 35th LLC v 315 W. 35th Assoc. LLC (2014 NY Slip Op 06252)
Mazel 315 W. 35th LLC v 315 W. 35th Assoc. LLC
2014 NY Slip Op 06252
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12967 652627/11

[*1] Mazel 315 West 35th LLC, Plaintiff-Respondent,
v315 W. 35th Associates LLC, et al., Defendants, Jon Lefkowitz, Defendant-Appellant.
Jon A. Lefkowitz, Brooklyn, appellant pro se.
Meister Seelig & Fein LLP, New York (Kevin A. Fritz of counsel), for respondent.
Order, Supreme Court, New York County (Lawrence K. Marks, J.), entered April 24, 2013, which, insofar as appealed from as limited by the briefs, denied defendant Lefkowitz's motion for summary judgment dismissing the cause of action for violation of Judiciary Law § 487 as against him, unanimously affirmed, with costs.
Defendant failed to demonstrate that the Judiciary Law § 487 cause of action has no merit. Plaintiff's evidence showing that defendant presented false assignment documents for recordation in the City Register and sent a letter to the justice stating falsely that his client was the true owner of the notes and mortgages establishes an egregious act of intentional deceit of the court sufficient to support the cause of action (see Kurman v Schnapp, 73 AD3d 435, 435 [1st Dept 2010]). Defendant denies that he was involved in the recordation of the false documents and asserts that he did not intend to deceive the court. These assertions are insufficient to warrant judgment as a matter of law in defendant's favor; they merely raise issues of fact. Moreover, the parties dispute many of the underlying facts of this matter, and no discovery has been conducted. Since defendant has not established that he had no intent to deceive, his contention that he is immune from liability because he was merely engaged in zealous advocacy is unavailing (see Lazich v Vittoria & Parker, 189 AD2d 753 [2d Dept 1993], appeal dismissed [*2]81 NY2d 1006 [1993]; Alliance Network, LLC v Sidley Austin LLP, 43 Misc 3d 848, 859-860 [Sup Ct, NY County 2014]).
Defendant's remaining arguments are unpreserved for our review and in any event without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK